The opinion of the Court was delivered by
Knox, J.
An Act of Assembly was passed on the 21st of March, 1852, which provided “ that the parts adjacent to the Pine Grove School-house, in the township of East Pennsborough, now embraced in the Walnut Grove school district, shall be erected into a separate school district, entitled to all the rights and privileges now allowed by law to the several districts of this Commonwealth.”
Under this Act, the defendants claimed to have been elected school directors for a portion of the territory formerly included in East Pennsborough township and school district, and took upon themselves the duties thereof.
A writ of quo warranto was issued at the instance of the directors of the old district, alleging that the defendants had usurped the office of school directors over a portion of said district.
The plea was, in substance, that the General Assembly, by the Act above quoted, had created a new district, and that under it the defendants were duly elected, and have the right to exercise the duties of directors of the common schools within said new district.
This plea was traversed by the relator, and hence two questions arose upon the trial, — 1st. Was the Act a valid one? 2d. Was the election legal ?
It was conceded by the defendants that, previous to the passage of the controverted Act, there was no school district in East Pennsborough township known as the “Walnut Grove school district but it was contended that there was a sub-district by that name, and witnesses were examined under an exception to prove the existence of such a sub-district. Upon evidence on the one side tending to prove the existence, and, upon the other, the 'nonexistence of said sub-district, the Common Pleas instructed the jury, — “ That if, prior to the Act of 21st March, 1853, there was a sub-district in East Pennsborough township known and recognised as the Walnut Grove school district or sub-district, of known, determinate, and fixed boundaries, capable of being ascertained, and pointed out without difficulty or mistake, then the Act referred to would not be inoperative and void, but would authorize the election of school directors, and the organization of the Walnut Grove district for school purposes, and the present defendants *420could hold and exercise the functions of school directors in the district thus organized.”
There was error alike in the reception of the evidence and the instruction as to its effects.
Sub-districts, under the Act of 7th April, 1849, could legally he created only hy the board of school directors, and the evidence of their action in this behalf is the township records or minutes of the board. Until the boundaries are ascertained and recorded, the sub-district is not in existence. If the minutes of the board did not show a sub-district, known as the “Walnut Grove district,” there was none, and it was error to receive parol evidence to prove the existence of what could have no real or legal existence.
But, supposing the existence of a Walnut Grove sub-school district to have been legitimately established, how would the case then stand ? It was, in the language of the Act, “ the parts adjacent the Pine Grove School-house, in the township of East Pennsborough, now embraced in the Walnut Grove school district,” which were to form the new district.
It is said that by establishing the boundaries of the Walnut Grove sub-school district, you have the precise ground covered by the new district. In other words, that the whole of said sub-district and no more, was to comprise the mew district. Unless this can be adopted as the correct construction of the Act, there is neither accuracy nor precision in the description. If the words, “ now embraced in the Walnut Grove school district,” are to be considered in an unqualified sense, then of course all the territory within said district is included; but the Act reads “ the parts adjacent the Pine Grove School-house, now embraced,” &c. Here then are two matters of description, and we are not justified in excluding either. 1st, The territory must be adjacent to the Pine Grove School-house; and 2d, It must be embraced in the Walnut Grove school district. As well might it be said that everything was included which was adjacent to the Pine Grove School-house, whether embraced in the Walnut Grove school district or not, as to say that all that was so embraced was to be taken, whether adjacent. to the school-house or otherwise.- Again, to confine the description to the Walnut Grove school district, we have the legislative absurdity of making a new district out of the precise territory of an old one. The Act would read thus: “ That the parts now embraced in the Walnut Grove school district, shall be erected into a separate school district,” &c. Our respect for the legislative department of our state government, forbids that we should take such liberties with their enactments, particularly as by it we convict them of doing not only a useless, but a foolish Act.
As we understand this legislation, there is really nothing by which to locate the school district but the Pine Grove School-house and the parts adjacent thereto, for there was no Walnut Grove *421district or sub-district in existence, and we cannot suppose that the legislature intended even by implication to sanction a sub-district attempted to be made in plain violation of the law of the land. But even with the Walnut Grove district as descriptive in part of the locality of the new district, the Act was void for uncertainty. It was neither certain in itself, nor could it be rendered so by anything to which it referred.
■ The error which the Common Pleas committed was in permitting the defendants to patch up an attempt at legislation, totally and ineurably defective in its descriptive parts, by proving the existence of that to which the law itself forbade an existence.
The evidence should have been rejected, and the jury instructed that the Act in question was inoperative and void, and consequently no justification to the defendants.
As what has already been said is decisive of the case, it is unnecessary to consider the assignments of error which relate to the manner of the election. No one could legally be held, therefore it is wholly immaterial as to the way in which it was conducted.
Judgment reversed and venire de novo awarded.